Citation Nr: 0606634	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher disability rating of right knee 
chondromalacia currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to February 
1983, April 1984 to September 1987, March 1989 to March 1993, 
and October 2001 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that the veteran's right knee 
disability is manifested by no more than slight knee 
disability.  

3.  The medical evidence shows that the veteran's right knee 
disability does not more nearly approximate the criteria for 
a compensable rating under the applicable diagnostic codes 
for rating limitation of knee motion even with consideration 
of any additional functional loss due to pain, weakness, lack 
of endurance, fatigue, or incoordination; the medical 
evidence shows that the veteran's right knee disability is 
not manifested by ankylosis, episodes of locking, pain, and 
effusion into the joint, or recurrent subluxation or lateral 
instability.  


CONCLUSION OF LAW

The scheduler criteria for a higher initial rating in excess 
of 10 percent for service-connected right knee chondromalacia 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5262 
(2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In correspondence dated May 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The May 2003 VCAA 
notice specifically instructed the veteran to complete, sign, 
and return the enclosed VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) for each doctor or hospital where he was treated.  
The VCAA notice asked the veteran for verification of 
service, such as DD Form 214, and service medical records in 
the veteran's possession.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103, 127 (2005).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case that the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Mayfield, 19 
Vet. App. at 127.    

The Board observes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for right knee chondromalacia.  The veteran was 
not advised of the VCAA with respect to the "down-stream 
question" of the degree of disability of the veteran's right 
knee chondromalacia	.  The claim for a higher initial rating 
was raised in a Notice of Disagreement (NOD) dated October 
2003 and the Substantive Appeal dated February 2005.  In 
VAOPGCPREC 8-03, the VA General Counsel noted that although 
it appeared that an NOD that first raised an issue satisfied 
the 38 C.F.R. § 3.1(p) definition of application, he did not 
interpret 38 C.F.R. § 3.1(p) as requiring 38 U.S.C.A. 
§5103(a) notice upon receipt of an NOD raising a new issue.  
VAOPGCPREC 8-03 p. 3.  The General Counsel, however, noted 
that under 38 U.S.C.A. § 7105(d)(1), upon receipt of an NOD 
in response to a decision on a claim, the AOJ must take 
development or review action it deems proper under applicable 
regulations.  VAOPGCPREC 8-03 p. 3-4.  In this regard, the 
Board notes that a Decision Review Officer (DRO) reconsidered 
the initial evaluation assigned for the veteran's service-
connected right knee chondromalacia on a de novo basis in a 
Statement of the Case (SOC) dated in December 2004.  In that 
instance, a noncompensable disability rating was continued.  
In another instance, the RO issued a Supplemental Statement 
of the Case (SSOC) dated in June 2005 and increased the 
evaluation of the veteran's right knee disability to 10 
percent.  The Board notes that the veteran submitted 
pertinent evidence that shows the severity of his service-
connected disabilities.  The veteran has not identified any 
outstanding evidence that he wants VA to obtain on his 
behalf.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision, December 2004 Statement of the Case 
(SOC), June 2005 rating decision, and June 2005 Supplemental 
Statement of the Case (SSOC).  Together, these documents 
provided the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the assigned 
rating.  The SOC and SSOC provided the veteran with notice of 
all of the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's available service medical records and 
all private medical records that the veteran requested.  The 
RO has also afforded the veteran with VA examinations in 
September 2003 and May 2005.  Private medical records 
submitted by the veteran have also been considered.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Procedural History and Evidence

In April 2003, the veteran filed a claim for service 
connection for a right knee disorder.  In a rating decision 
dated in September 2003, the RO granted service connection 
for right knee chondromalacia with an evaluation of zero 
percent.  In a second rating decision on the issue dated in 
June 2005, the RO granted a rating of 10 percent under 
Diagnostic Code 5262 for right knee chondromalacia, effective 
April 21, 2003.  

Service medical records confirm that the veteran complained 
of pain in the right knee and received treatment for it 
during service.  

Private medical records from Joplin Orthopaedic Surgery dated 
October 1980 reflect that the veteran sustained a valgus 
external rotatory injury to his right knee while playing 
football.  Private medical records from Freeman Hospital, 
dated October 1989 show that the veteran was treated in the 
emergency room for pain and "popping" in his right knee.  
The treating physician referred him to Joplin Orthopaedic 
Surgery.  Medical records from Joplin Orthopaedic Surgery 
regarding the 1989 incident reflect that in October 1989 the 
veteran experienced pain about the patella and pre-tibial 
area when doing certain types of exercises.  Upon physical 
examination, the veteran showed full range of motion and no 
palpable effusion.  There was no tenderness over the patellar 
ligament but there was some tenderness to palpation on the 
under surface of the patella and along the pre-tibial area.  
X-rays taken several weeks earlier at Freeman Hospital 
revealed no bony abnormality.  The examining physician 
diagnosed the veteran with chondromalacia patella.  

Private treatment records from Jefferson City Bone and Joint 
Clinic dated March 1987 indicate the veteran was diagnosed 
with arthralgia and ordered not to run for two weeks.  
Private medical records from Health Plus Urgent Care dated 
May 1991 recommended the veteran refrain from running for at 
least four weeks.  

VA treatment records dated November 2000 show that a physical 
examination revealed swelling and tenderness in the right 
knee.  The patient was prescribed Naproxen.    

A VA examination report dated September 2003 reflects that 
the veteran has had chronic right knee pain since 1986 that 
is accompanied by a popping and grinding sensation.  The knee 
pain is constant and prevents him from running.  The VA 
examiner also noted that the veteran has been taking Naproxen 
for this disorder.  Upon physical examination, the VA 
examiner determined there was no swelling, no point pain to 
palpation, and that the cruciate ligaments were normal as 
indicated by negative Lachman's and negative anterior and 
posterior drawer signs.  Varus and valgus stresses showed no 
ligament laxity.  McMurray's test was negative for medial and 
lateral meniscal defects.  Flexion was 125 degrees and 
painless.  Passive flexion was to 130 degrees.  Extension was 
zero degrees, both active and passive.  There was no change 
with five repetitions.  The VA radiologist reviewed x-rays 
and found the right knee to be normal with no evidence of any 
boney or soft tissue abnormality.  The VA examiner reviewed 
the claims file.  The VA examiner's impression was chronic 
right knee pain secondary to chondromalacia.

In an Informal Conference Report, the Decision Review Officer 
afforded the veteran a second VA examination.  An examination 
report dated May 2005 indicated that the examiner reviewed 
the claims file.  According to the examination report the 
veteran was diagnosed with arthritis in his right knee at the 
VA clinic in Nevada, Missouri and was taking diclofenac for 
that disorder.  The veteran also reported weakness, 
stiffness, instability, giving away, and fatigability of the 
knee.  The veteran denied swelling, locking, heat, or 
redness.  The veteran denied dislocation or recurrent 
subluxation.  The examination report also revealed that the 
veteran has flare-ups two times a week resulting in 
additional limitation of motion.  This limitation in motion 
and the accompanying pain affects his ability to perform the 
duties required by his occupation of working for the parts 
department of an auto dealership.  Specifically, he cannot 
lift heavy boxes and has difficulty walking around and 
standing for long periods of time.  Other daily activities in 
which he can no longer participate include running, bowling, 
playing tennis, or pushing a lawn mower.    

The physical examination indicated the presence of a popping 
noise with repetitive range of motion.  There was no swelling 
in the knee joint.  There was tenderness in the medial and 
lateral joint line.  The medial collateral and both anterior 
and posterior cruciate ligaments were stable.  The range of 
motion of the right knee was zero degrees extension and 85 
degrees of flexion with pain throughout.  Repetition showed 
no lack of endurance or increased pain.  X-rays for the right 
knee showed a 3 millimeter by 1 millimeter calcification with 
a benign appearance embedded 6 millimeters deep to the 
surface of the skin visible on the lateral film only.  The 
radiologist considered this of incidental note.  The 
radiologist noted no fracture, dislocation, or arthritic 
change since June 2004 and concluded that the x-rays were 
normal.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2005).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 2562 (2005).  Where there is 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent evaluation is provided; with 
moderate knee or ankle disability, a 20 percent evaluation is 
provided; and with slight knee or ankle disability, a 10 
percent evaluation is provided.  

Under Diagnostic Code 5256, where there is an ankylosis of 
the knee, in an extremely unfavorable position, in flexion at 
an angle of 45 degrees or more, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  
Where there is flexion between 20 and 45 degrees, a 50 
percent evaluation is warranted.  Id.  Where flexion is 
between 10 and 20 degrees, a 40 percent evaluation is 
warranted.  Id.  Where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a ten percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability.  

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagostic Code 5259 (2005).  

Analysis

As previously noted, the RO awarded service connection for 
right knee chondromalacia.  Therefore, the scope of the 
Board's determination as to whether a higher initial rating 
is warranted is confined to an evaluation of any disabling 
condition directly attributable to right knee chondromalacia.  

The veteran's right knee disability is assigned a 10 percent 
rating under Diagnostic Code 5262.  As noted earlier, ratings 
under Diagnostic Code 5262 are based on the nonunion or 
malunion of the tibia and fibula.  X-rays for the right knee 
showed a small calcification with a benign appearance that 
the radiologist noted only incidentally.  The x-rays were 
otherwise normal.  The examination showed that the veteran 
had functional impairment in his right knee attributed to 
pain he experienced throughout the range of motion.  This 
functional loss satisfies the requirements of the regulation 
and an evaluation of 10 percent under Diagnostic Code 5262 is 
appropriate.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5256 
(2005).  However, without clinical findings that a moderate 
knee disability exists, an evaluation greater than 10 percent 
is not warranted.  Thus, the veteran is not entitled to an 
initial rating greater than 10 percent under Diagnostic Code 
5262.       

The Board is required to consider other diagnostic codes to 
assess whether the veteran is entitled to a rating in excess 
of 10 percent under any of them.

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's right knee is 
not manifested by ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2005); Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (defining ankylosis as stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint).  To the contrary, the medical 
evidence shows that the veteran has functional range of 
motion in the right knee and no amount of limitation of knee 
motion demonstrated on any of the examinations was analogous 
to an individual with ankylosis of the knee

In regard to Diagnostic Code 5260 (limitation of flexion of 
leg), flexion of the right knee at its worst was limited to 
85 degrees with pain throughout.  In regard to Diagnostic 
Code 5261 (limitation of extension of leg), extension of the 
right knee was unlimited at zero degrees.  Repetition 
produced no additional functional loss beyond the foregoing 
range of motion.  The veteran's demonstrated range of motion 
does not meet the criteria for a compensable rating under 
either Diagnostic Code 5260 or 5261.  

In regard to Diagnostic Code 5257 (other impairment of knee), 
there are no clinical findings that show the veteran's right 
knee disability is manifested by recurrent subluxation or 
lateral instability.  After conducting a physical examination 
in June 2005, the VA examiner determined that the medial and 
lateral collateral ligaments and the anterior and posterior 
cruciate ligaments were stable.  Also, the veteran has no 
history of subluxation.  Thus, the veteran's subjective 
complaints of instability of the right knee have not been 
objectively demonstrated on examination.  Therefore, the 
Board finds that the medical evidence does not support a 
compensable rating under 5257.

In regard to Diagnostic Code 5259, the veteran presented no 
symptoms due to the removal of semilunar cartilage.  In 
regard to Diagnostic Code 5258, the veteran has had no 
locking or joint effusion.  Thus, the veteran's knee disorder 
does not meet the criteria for either code.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 10 percent under Diagnostic Code 5262 or any other 
diagnostic code for right knee chondromalacia.  Also, the 
severity of right knee chondromalacia has not been shown to 
have increased during any portion of the appeal period.  
Accordingly, a staged rating is not in order and a 10 percent 
rating is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2005).  In the instant case, to the extent that 
the veteran's service-connected right knee disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A higher initial rating in excess of 10 percent for service 
connected right knee chondromalacia is denied.  



____________________________________________
John E. Ormond Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


